DETAILED ACTION
This office action is in response to communication filed on October 12, 2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Response to Amendment
Amendments filed on October 12, 2021 have been entered.
Claims 1, 4-5, 9, 13-14 have been amended.
Claims 2-3 remain cancelled.
Claims 16-18 have been cancelled.
Claims 23-25 have been added.
Claims 1, 4-15 and 19-25 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 10), filed on 10/12/2021, with respect to objections to claims 1, 5, 9 and 13-14 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 10), filed on 10/12/2021, with respect to rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered. In view of the amendments, the rejection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 11-12), filed on 10/12/2021, with respect to rejection of claims 1, 4-15 and 19-22 under 35 U.S.C. 103 have been fully considered but are moot in view of new grounds of rejection. 

Applicant argues (p. 11) that Van Camp discloses that the “audit report requests” are first selected and subsequently it is checked whether and which of the field devices can execute/process these requests (see Figure 6). As such, the procedure disclosed by Van Camp is fundamentally different than in the case of the present disclosure because the subject disclosure does not select field devices based on a selected “audit report request”.
This argument is not persuasive.
First, the examiner submits that the claim language recites “the system is configured to selectively choose at least one system value and/or diagnostic value and/or process value of respective field devices of the cluster of field devices on a basis of a common selection criterion”, with the specification describing “System values, for example, describe the type of the field device, the firmware version, the date of manufacture, the date of putting into operation, the date of the last maintenance or other values describing the field device or the configuration thereof” (see specification at [0016]).

Therefore, under the broadest reasonable interpretation, and in light of the specification, the cited references render the claimed invention obvious.

Applicant also argues (p. 11) that Van Camp simply does not disclose or suggest that a diagnostic apparatus is configured to select the diagnostic program code from a plurality of different diagnostic program codes on the respective field devices depending on the common selection criterion and execute the diagnostic program code in the first data processing device of the field device as defined in claim 1.
This argument is not persuasive.
The examiner submits that Van Camp discloses an alarm handler that sends audit queries (including audit report requests and/or audit report definitions) to field devices, the queries specifying process control alarm definitions (stored in the field devices, see also [0017]) associated with the field device to be audited (see [0034], [0043]-[0045], [0049], [0062] and [0075]), with the field devices generating messages indicative of alarm condition using runtime process control alarm definition (see [0002], [0031]), which implies the runtime process control alarm definitions to be executed in the field devices.

with regard to amended claim 13 and new claim 25, it should be noted that Van Camp is silent concerning the specific system value and/or diagnostic value and/or process value, namely “a type of field device, a firmware version, a date of manufacture, a date of putting into operation, a date of last maintenance or other values describing the respective field devices or configuration thereof”.
This argument is not persuasive.
The examiner submits that, as indicated above, the audit report request specifies, among others, the field devices to be audited (see for example [0034], [0038], [0043]-[0045]). Based on this criteria (e.g., what area, field device, process control alarms), the field device ID (other values describing the respective field devices) of the field devices to be audited is retrieved (see also [0025]).

Additionally, applicant argues (p. 11-12) that Van Camp fails to teach the additional features of new claim 25 wherein "the common selection criterion corresponds to a superordinate question, wherein the system is configured to select those values for the respective field devices which have a particular meaning B 6950 US; 67267-091PUS1with regard to the superordinate question of the common selection criterion, and wherein the corresponding values are meaningful with regard to the common selection criterion". Van Camp does not disclose or suggest a common selection criterion as further defined in new claim 25.
This argument is not persuasive.
The examiner submits that the alarm handler sends audit queries, including audit report requests and/or audit report definitions, to field devices (see [0043]-[0045]); the audit queries request process control alarm definitions (see [0034]) stored in the field devices (see also 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
The examiner submits that the language “signal generator”, in light of the specification (see [0013]), is interpreted as a display, a lamp, an LED, a sound, or similar means for visually or acoustically output a result.

Claims 1, 4-15 and 19-25 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determine status information of field devices from system/diagnostic/process values), therefore Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 13 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determine status information of field devices from system/diagnostic/process values), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 25 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determine status information of field devices from system/diagnostic/process values), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 1, 4-12, 14-15 and 19-24, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Objections
Claim 24 is objected to because of the following informalities:  
Claim language “wherein the system is configured to select those values for the respective field devices which have a particular meaning …” should read “wherein the system is configured to select 
Appropriate correction is required.

Claim 25 is objected to because of the following informalities:  
Claim language “the date of the last maintenance” should read “a date of 
Claim language “wherein the system is configured to select those values for the respective field devices which have a particular meaning …” should read “wherein the system is configured to select 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 19, 21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Camp (US 20170053528 A1, IDS record), hereinafter ‘Van Camp’, in view of Ishii (US 20170131705 A1, IDS record), hereinafter ‘Ishii’.
Regarding claim 1. (Currently Amended)
Van Camp discloses:
A system (Fig. 1) comprising: 
a cluster of field devices (Fig. 1, items 106 – “field device”, [0027]-[0028]: field devices are clustered into areas (e.g., Fig. 1, items 114a and 114b)); 
a communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses allow communications within the system); 
a data processing device (Fig. 1, items 102 and 108 – “alarm handler” and ‘controller’) for provision of system values and/or diagnostic values, and/or process controller calculates process data based on outputs from the field devices); and 
wherein the system is configured to selectively choose at least one system value and/or diagnostic value and/or process value of respective field devices of the cluster of field devices on a basis of a common selection criterion ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the field device (see also [0036] and [0038] which describe the alarm handler receiving audit report requests from the workstation, the request specifying which process control alarms are to be audited)), and the system is configured to determine status information for each field device of the respective field devices on a basis of the at least one system value and/or diagnostic value and/or process value ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the audited field devices (see also [0013] and [0022])), 
wherein the system comprises a diagnostic apparatus (Fig. 1, item 100 – “process control system”) having a data processor (Fig. 1, items 102 and 108 – “alarm handler” and ‘controller’), a first communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses and other buses are used for communication within the process control system), and a human-machine interface (Fig. 1, item 112 - ‘host’, [0027], [0030]: process control system includes controller, buses for communication and a host, which includes a user interface),
the process control system, through the controller, receive data from the field devices and sends communications to the field devices), and to selectively choose the at least one system value and/or diagnostic value and/or process value of the respective field devices on a basis of user inputs at the human-machine interface and in accordance with the common selection criterion ([0034], [0036], [0038]: the process control system, through the alarm handler, receives specific audit queries, which can be modified by an operator using the host (see [0017], [0029]-[0030])), 
wherein the system comprises a diagnostic program code ([0031]: field devices store runtime process alarm definitions used to detect an alarm condition; examiner interprets coded instructions to initiate or generate process control alarms based on process alarm definitions being stored in memory of field devices (see [0002], [0032])), wherein the diagnostic program code is configured to be executed by a first data processing device of one field device of the respective field devices ([0002], [0031], [0034]: field devices initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range), 
wherein the diagnostic program code is further configured to retrieve, to process and/or to change the at least one system value and/or diagnostic value and/or process value of the respective field devices ([0031], [0034]: instructions include retrieving alarm conditions, status and operational state of the audited field devices), and to determine the status information for the respective field devices from the at least one system value and/or diagnostic value and/or process value of the respective field devices audit request includes retrieving alarm conditions, status and operational state of the audited field devices), 
wherein the diagnostic program code comprises processing instructions, data structures and/or parameters ([0002], [0031], [0034]: field devices initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range),
wherein the diagnostic apparatus is configured to select the diagnostic program code from a plurality of different diagnostic program codes on the respective field devices depending on the common selection criterion ([0043]-[0045]: alarm handler sends audit queries (including audit report requests and/or audit report definitions) to field devices, which request process control alarm definitions (see [0034]) stored in the field devices (see also [0017]); audit report definitions specify, among others, process control alarms associated with the field device to be audited (see also [0049], [0062] and [0075])) and execute the diagnostic program code in the first data processing device of the field device ([0031]: field devices generate messages indicative of alarm condition using runtime process control alarm definition (see also [0002]), which implies the runtime process control alarm definitions to be executed in the field devices).

Van Camp does not explicitly disclose:
each field device having a signal generator; 
the system is configured to output the status information using the signal generator; and


Ishii teaches:
each field device (Fig. 1, item 10 – “field device”) having a signal generator (Fig. 1, item 16 – “alarm display”, [0039]: a field device includes an alarm display to output diagnostic results (see [0055]-[0056]));
the system is configured to output the status information using the signal generator ([0055]-[0056]: diagnostic results are output by the alarm display (see also [0006]));
wherein the diagnostic apparatus (Fig. 1, item 20 – ‘controller’) is configured to pilot the respective field devices such that the respective field devices output the status information using associated signal generators ([0055]-[0057]: diagnoser outputs the diagnosis result information to the alarm display, with the diagnose being implemented as a function of the controller (see also Fig. 3, [0041], [0099] regarding a plurality of field devices; [0062] regarding the controller controlling the field device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate each field device having a signal generator; to configure the system to output the status information using the signal generator; wherein the diagnostic apparatus is configured to pilot the respective field devices such that the respective field devices output the status information using associated signal generators, in order to notify the detection of the 

Regarding claim 4. (Currently Amended)
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp further discloses:
the diagnostic apparatus is configured to create the diagnostic program code on the basis of the user inputs at the human-machine interface ([0017]: process control alarm can be modified by an operator (i.e., create a diagnostic program code based on user inputs, see also [0029]-[0030] and [0032])).  

Regarding claim 5. (Currently Amended)
Van Camp in view of Ishii discloses all the features of claim 4 as described above.
Van Camp further discloses:
the diagnostic apparatus is configured such that the diagnostic program code is also executed in the data processor of the diagnostic apparatus ([0015], [0030]: controller monitors, control and/or diagnose field devices), and wherein the diagnostic program code is configured to retrieve the at least one system value and/or diagnostic value and/or process value of the respective field devices from the respective field devices ([0031], [0034]: instructions include retrieving alarm conditions, status and operational state of the audited field devices).


 the diagnostic program code is configured to transmit the status information for the respective field devices to the respective field devices.  

	Ishii further teaches:
the diagnostic program code is configured to transmit the status information for the respective field devices to the respective field devices ([0054]-[0055]: diagnoser transmits diagnostic results of the field device to the alarm display of the field device, the results being determined based on parameters; examiner interprets this transmission to imply programming code).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to configure the diagnostic program code to transmit the status information for the respective field devices to the respective field devices, in order to notify the detection of an abnormality to the corresponding field device for taking appropriate actions.

Regarding claim 6. (Previously Presented)
Van Camp in view of Ishii discloses all the features of claim 4 as described above.
Van Camp further discloses:
the diagnostic apparatus is configured to transmit the diagnostic program code to several field devices of the respective field devices ([0020]: alarm handler sends audit queries to the corresponding field devices (see also [0034])), and 
field devices process the audit queries (see also [0031], [0034])).  

Regarding claim 7. (Previously Presented)
Van Camp in view of Ishii discloses all the features of claim 4 as described above.
Van Camp does not explicitly disclose:
the diagnostic program code is selected from the plurality of diagnostic program codes, and wherein the plurality of diagnostic program codes is stored in a memory of the data processor of the diagnostic apparatus and/or in a first memory of the first data processing device of the one field device of the respective field devices ([0043]-[0045]: alarm handler sends audit queries (including audit report requests and/or audit report definitions) to field devices, which request process control alarm definitions (see [0034]) stored in the field devices (see also [0017]); audit report definitions specify, among others, process control alarms associated with the field device to be audited (see also [0049], [0062] and [0075])).  

Regarding claim 8. (Previously Presented)
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp further discloses:
the diagnostic apparatus is configured to set the parameters in the diagnostic program code on the basis of the user inputs at the human-machine interface ([0017]: process control alarm can be modified by an operator (see also [0029]-[0030] and [0032])).  

Regarding claim 9. (Currently Amended)
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp does not explicitly disclose:
each field device of the respective field devices has a diagnostic mode, 
wherein in the diagnostic mode, the signal generator outputs the status information, wherein the first data processing device of each field device of the respective field devices is configured to pilot the signal generator such that the signal generator outputs the status information in the diagnostic mode, and wherein after termination of the diagnostic mode, the signal generator outputs a signal last output before beginning of the diagnostic mode.  

Regarding each field device of the respective field devices has a diagnostic mode, Van Camp further teaches:
“The example alarm handler communicates to the controllers and the field devices over a process control bus (e.g., HARTR and/or FOUNDATIONTM field buses, etc.) and/or manages timing and/or priority of audit queries sent to field devices. In some examples, the alarm handler designates audit queries sent to the controllers and/or the field devices as low priority. In such a manner, the controllers and/or the field devices process the audit requests when the controllers and/or the field devices are not processing a high priority task (e.g., communicating an alarm condition to the host). In some  alarm handler sends audit queries based on schedules (analogous to diagnostics mode)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to implement a diagnostic mode in each field device of the respective field devices, in order to adequately audit system operation without costly affecting system response and output.

Regarding wherein in the diagnostic mode, the signal generator outputs the status information, wherein the first data processing device of each field device of the respective field devices is configured to pilot the signal generator such that the signal generator outputs the status information in the diagnostic mode, and wherein after termination of the diagnostic mode, the signal generator outputs a signal last output before beginning of the diagnostic mode, Ishii further teaches:
	“The diagnoser 15 outputs the diagnosis result information to each of the alarm display 16 and the communicator 17. The diagnosis result information is diagnosis result information obtained by diagnosing the running condition of the equipment according to the predetermined diagnosis rule … The alarm display 16 displays (notifies) an alarm in accordance with the diagnosis result information acquired from the diagnoser 15. The alarm display 16 includes a plurality of display (e.g., normal lamps, abnormality lamps, and warning lamps) for representing the running condition of the equipment. The 
abnormality lamp or any warning lamp in accordance with the running condition of the equipment which the diagnosis result information obtained from the diagnoser 15 indicates and thereby the alarm display 16 represents (notifies) the current running condition of the equipment to the field operators” ([0055]-[0056]: diagnoser outputs diagnosis result information to the alarm display, with this information corresponding to status information such as running condition of the equipment (e.g., normal, abnormal, warning); examiner interprets that alarm display is turned on only during diagnosis procedure; once diagnosis procedure is ended, alarm display returns to same operating state as it was before running the diagnosis procedure (e.g., alarm display is turned off)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to implement in the diagnostic mode, the signal generator to output the status information, wherein the first data processing device of each field device of the respective field devices is configured to pilot the signal generator such that the signal generator outputs the status information in the diagnostic mode, and wherein after termination of the diagnostic mode, the signal generator outputs a signal last output before beginning of the diagnostic mode, in order to accurately and independently characterize individual field devices’ 

Regarding claim 10. (Original)
Van Camp in view of Ishii discloses all the features of claim 9 as described above.
Van Camp does not explicitly disclose:
the diagnostic apparatus is configured to activate the diagnostic mode on the respective field devices and/or wherein the diagnostic program code is configured to activate the diagnostic mode on the respective field devices.  

	However, Van Camp further teaches:
“The example alarm handler communicates to the controllers and the field devices over a process control bus (e.g., HARTR and/or FOUNDATIONTM field buses, etc.) and/or manages timing and/or priority of audit queries sent to field devices. In some examples, the alarm handler designates audit queries sent to the controllers and/or the field devices as low priority. In such a manner, the controllers and/or the field devices process the audit requests when the controllers and/or the field devices are not processing a high priority task (e.g., communicating an alarm condition to the host). In some examples disclosed below, the alarm handler sends audit queries based on receiving an audit report request and/or based on a scheduled audit report request. Alternatively or additionally, in some examples, the alarm handler, from time to time (e.g., daily, weekly, etc.) sends audit queries” ([0020]: alarm handler sends audit queries to the field devices based on schedules (analogous to the diagnostic apparatus or diagnostic program code activating the diagnostic mode on corresponding field devices)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to configure the diagnostic apparatus to activate the diagnostic mode on the respective field devices and/or configure the diagnostic program code to activate the diagnostic mode on the respective field devices, in order to easily implement audit system operation of corresponding field devices by activating diagnostic mode by an overall system control.

Regarding claim 11. (Previously Presented)
Van Camp in view of Ishii discloses all the features of claim 9 as described above.
Van Camp does not explicitly disclose:
the diagnostic mode is self-ending after a predetermined period of time, wherein the predetermined period of time is based on the user inputs at the human-machine interface or is determined by the diagnostic apparatus and depends on the system values and/or diagnostic values and/or process values of the respective field devices and/or on a number of the respective field devices, and/or wherein the diagnostic mode of the respective field devices is configured to be terminated by the diagnostic apparatus, and wherein the diagnostic apparatus is configured to terminate the diagnostic mode of the respective field devices, and/or wherein each field device of the respective field devices each has an operating device, and wherein the diagnostic mode of the respective field devices is configured to be terminated by an appropriate user input at the operating device, wherein the diagnostic mode of the respective field devices is terminated by the 

	However, Van Camp further teaches:
“Additionally, the operator and/or the process control logic can suppress process control alarms during runtime by shelving (e.g., temporality disabling for a period of time) the process control alarms or placing the process control alarms out of service (e.g., disabling the process control alarm until it is re-enabled)” ([0018]: an operator or the process control logic can suppress process control alarms (see also [0020] regarding audit queries being performed on a schedule, and [0032], [0048])); and
“In some examples, an audit report request may specify a subset of the controllers and/or the field devices for which corresponding process control alarms are to be audited” ([0024]: an audit request specify a subset of field devices to be audited, which implies that once all the corresponding field devices have being audited, the audit process should end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to configure the diagnostic mode as self-ending after a predetermined period of time, wherein the predetermined period of time is based on the user inputs at the human-machine interface or is determined by the diagnostic apparatus and depends on the system values and/or diagnostic values and/or process values of the respective field devices and/or on a 

Regarding claim 12. (Original)
Van Camp in view of Ishii discloses all the features of claim 9 as described above.
Van Camp does not explicitly disclose:
a termination of the diagnostic mode of a first field device initiates an activation of the diagnostic mode of a second field device.  

	However, Van Camp further teaches:
“At block 606, the query generator 302 selects one of the field devices 106 corresponding to the field device IDs 202 identified at block 604 … At block 616, the field devices are individually selected for generating audit queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate a termination of the diagnostic mode of a first field device initiating an activation of the diagnostic mode of a second field device, in order to perform a complete assessment of each individual field device, without impacting the overall system operation.

Regarding claim 13. (Currently Amended)
Van Camp discloses:
A method of selecting and identifying field devices (Figs. 6 and 7, [0012], [0058]: a method for auditing field devices) from a cluster of field devices (Fig. 1, items 106 – “field device”, [0027]-[0028]: field devices are clustered into areas (e.g., Fig. 1, items 114a and 114b)), the method comprising the steps of:
a) selecting at least one system value and/or diagnostic value and/or process value of respective field devices of the cluster of field devices on a basis of a common selection criterion ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the field device (see also [0036] and [0038] which describe the alarm handler receiving audit report requests from the workstation, the request specifying which process control alarms are to be audited)), in particular on a process control system includes controller, buses for communication and a host, which includes a user interface) of a diagnostic apparatus (Fig. 1, item 100 – “process control system”; [0034], [0036], [0038]: the process control system, through the alarm handler, receives specific audit queries, which can be modified by an operator using the host (see [0017], [0029]-[0030])), 
wherein the at least one system value and/or diagnostic value and/or process value describes a type of field device, a firmware version, a date of manufacture, a date of putting into operation, a date of last maintenance or other values describing the respective field devices or a configuration thereof ([0043]-[0045]: the audit report request specifies, among others, the field device ID (other values describing the respective field devices) to audit), 
b) selecting a diagnostic program code from a plurality of diagnostic program codes in data processing devices of the respective field devices, and/or parametrizing the diagnostic program code in the data processing devices of the respective field devices on the basis of the common selection criterion, in particular after step a), by a data processor (Fig. 1, items 102 and 108 – “alarm handler” and ‘controller’) of the diagnostic apparatus ([0043]-[0045]: alarm handler sends audit queries (including audit report requests and/or audit report definitions) to field devices, which request process control alarm definitions (see [0034]) stored in the field devices (see also [0017]); audit report definitions specify, among others, process control alarms associated with the field device to be audited (see also [0049], [0062] and [0075])), 
the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the audited field devices (see also [0013] and [0022])), and 
el) executing the diagnostic program code in the data processing devices of the respective field devices for determining the status information for the respective field devices ([0031], [0034]: field devices generate messages indicative of alarm condition using runtime process control alarm definition (see also [0002]), which implies the runtime process control alarm definitions to be executed in the field devices; audit request includes retrieving alarm conditions, status and operational state of the audited field devices).

Van Camp does not explicitly disclose:
g) outputting the status information of the respective field devices of the cluster of field devices by a signal generator assigned to each field device of the respective field devices, in a diagnostic mode of the respective field devices, wherein the diagnostic apparatus pilots the respective field devices such that the respective field devices output the status information using associated signal generators.

Regarding outputting the status information of the respective field devices of the cluster of field devices by a signal generator assigned to each field device of the respective field devices, wherein the diagnostic apparatus pilots the respective field devices such that the 
outputting the status information of the respective field devices (Fig. 1, item 10 – “field device”) of the cluster of field devices ([0005]: field devices are installed in a facility to monitor running condition of each equipment) by a signal generator (Fig. 1, item 16 – “alarm display”) assigned to each field device of the respective field devices ([0039]: a field device includes an alarm display to output diagnostic results (see [0055]-[0056]));
wherein the diagnostic apparatus (Fig. 1, item 20 – ‘controller’) pilots the respective field devices such that the respective field devices output the status information using associated signal generators ([0055]-[0057]: diagnoser outputs the diagnosis result information to the alarm display, with the diagnose being implemented as a function of the controller (see also Fig. 3, [0041], [0099] regarding a plurality of field devices; [0062] regarding the controller controlling the field device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to output the status information of the respective field devices of the cluster of field devices by a signal generator assigned to each field device of the respective field devices, wherein the diagnostic apparatus pilots the respective field devices such that the respective field devices output the status information using associated signal generators, in order to notify the detection of the abnormality by turning on an abnormal lamp of the display, as discussed by Ishii ([0007]), while providing a centralized monitoring process for a plurality of field devices in a plant.

Regarding outputting the status information of the respective field devices in a diagnostic mode of the respective field devices, Van Camp further teaches:
“The example alarm handler communicates to the controllers and the field devices over a process control bus (e.g., HARTR and/or FOUNDATIONTM field buses, etc.) and/or manages timing and/or priority of audit queries sent to field devices. In some examples, the alarm handler designates audit queries sent to the controllers and/or the field devices as low priority. In such a manner, the controllers and/or the field devices process the audit requests when the controllers and/or the field devices are not processing a high priority task (e.g., communicating an alarm condition to the host). In some examples disclosed below, the alarm handler sends audit queries based on receiving an audit report request and/or based on a scheduled audit report request. Alternatively or additionally, in some examples, the alarm handler, from time to time (e.g., daily, weekly, etc.) sends audit queries” ([0020]: alarm handler sends audit queries based on schedules (analogous to diagnostics mode)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to implement a diagnostic mode in each field device, in order to adequately audit system operation without costly affecting system response and output.

Regarding claim 14. (Currently Amended)
Van Camp in view of Ishii discloses all the features of claim 13 as described above.
Van Camp further discloses:
the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including information such as a state and an operational state of the audited field devices (see also [0013] and [0022])), in particular in step e), in particular wherein the diagnostic program code includes the set of assignment regulations ([0014]: alarms to be audited are based on parameters (see also [0024] and [0032])). 

Regarding claim 15. (Previously Presented)
Van Camp in view of Ishii discloses all the features of claim 13 as described above.
Van Camp does not explicitly disclose:
f1) activating the diagnostic mode of at least one of the respective field devices, in particular before step g), in particular the diagnostic modes of the respective field devices of the cluster of field devices, in particular by the diagnostic apparatus, or 
f2) activating the diagnostic mode of one of the respective field devices, in particular before step g), in particular by the diagnostic apparatus, and/or in particular by the respective field devices, and/or by a first user input at the respective field devices, and/or in particular by a further field device, and/or in particular by a second user input at the further field device, and/or

h2) terminating the diagnostic mode by the diagnostic apparatus, in particular after a third user input and/or after fulfilment of a condition, in particular after step g), and/or 
h3) terminating the diagnostic mode by the respective field devices, in particular after a fourth user input and/or after the fulfilment of the condition, in particular after step g).

	However, Van Camp further teaches:
“The example alarm handler communicates to the controllers and the field devices over a process control bus (e.g., HARTR and/or FOUNDATIONTM field buses, etc.) and/or manages timing and/or priority of audit queries sent to field devices. In some examples, the alarm handler designates audit queries sent to the controllers and/or the field devices as low priority. In such a manner, the controllers and/or the field devices process the audit requests when the controllers and/or the field devices are not processing a high priority task (e.g., communicating an alarm condition to the host). In some examples disclosed below, the alarm handler sends audit queries based on receiving an audit report request and/or based on a scheduled audit report request. Alternatively or additionally, in some examples, the alarm handler, from time to time (e.g., daily, weekly, etc.) sends audit queries” ([0020]: alarm handler sends audit queries to the field devices based on schedules (analogous to the diagnostic apparatus activating the diagnostic mode on corresponding field devices));
an operator or the process control logic can suppress process control alarms (see also [0020] regarding audit queries being performed on a schedule, and [0032], [0048])); and
“In some examples, an audit report request may specify a subset of the controllers and/or the field devices for which corresponding process control alarms are to be audited” ([0024]: an audit request specify a subset of field devices to be audited, which implies that once all the corresponding field devices have being audited, the audit process should end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to f1) activate the diagnostic mode of at least one of the respective field devices, in particular before step g), in particular the diagnostic modes of the respective field devices of the cluster of field devices, in particular by the diagnostic apparatus, or f2) activate the diagnostic mode of one of the respective field devices, in particular before step g), in particular by the diagnostic apparatus, and/or in particular by the respective field devices, and/or by a first user input at the respective field devices, and/or in particular by a further field device, and/or in particular by a second user input at the further field device, and/or h1) automatically terminate the diagnostic mode after a predetermined period of time, in particular after step g), and/or h2) terminate the diagnostic mode by the diagnostic apparatus, in particular after a third user input and/or after fulfilment of a condition, in 

Regarding claim 19. (Previously Presented) 
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp does not disclose:
the signal generator comprises a luminous member configured to output different luminous colors, and 
wherein the status information corresponding to the luminous colors is transmitted by the diagnostic apparatus to the respective field devices to activate the signal generators for an activation period and to display the status information.  

Ishii further teaches:
	“The alarm display 16 displays (notifies) an alarm in accordance with the diagnosis result information acquired from the diagnoser 15. The alarm display 16 includes a plurality of display (e.g., normal lamps, abnormality lamps, and warning lamps) for representing the running condition of the equipment. The operating state of the equipment includes the running condition of the equipment in which the field device 10 is the alarm display of the field devices includes a plurality of lamps, which output the operating state of the equipment obtained from the diagnose; examiner interprets lamps are activated during diagnosis procedure; lamps may correspond to different colors to represent conditions (e.g., normal, abnormal and warning conditions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate the signal generator comprising a luminous member configured to output different luminous colors, and wherein the status information corresponding to the luminous colors is transmitted by the diagnostic apparatus to the respective field devices to activate the signal generators for an activation period and to display the status information, in order to facilitate recognition of field devices conditions.

Regarding claim 21. (Previously Presented) 
Van Camp in view of Ishii discloses all the features of claim 13 as described above.
Van Camp does not disclose:

wherein the status information corresponding to the luminous colors is transmitted by the diagnostic apparatus to the respective field devices to activate the signal generators for an activation period and to display the status information.  

Ishii further teaches:
	“The alarm display 16 displays (notifies) an alarm in accordance with the diagnosis result information acquired from the diagnoser 15. The alarm display 16 includes a plurality of display (e.g., normal lamps, abnormality lamps, and warning lamps) for representing the running condition of the equipment. The operating state of the equipment includes the running condition of the equipment in which the field device 10 is installed such as the normal, the abnormal, and the warning. The alarm display 16 includes a plurality of the display (e.g., the normal lamp, the abnormality lamp, and the warning lamp) for representing whether or not the measurement value measured by the sensor 11 indicates the operation of the installed equipment is normal. The alarm display 16 can turns one or more of the normal lamp, the abnormality lamp or any warning lamp in accordance with the running condition of the equipment which the diagnosis result information obtained from the diagnoser 15 indicates and thereby the alarm display 16 represents (notifies) the current running condition of the equipment to the field operators” ([0056]: the alarm display of the field devices includes a plurality of lamps, which output the operating state of the equipment obtained from the diagnose; examiner interprets lamps are activated during diagnosis procedure; lamps may correspond to different colors to represent conditions (e.g., normal, abnormal and warning conditions)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate the signal generator comprising a luminous member configured to output different luminous colors, and wherein the status information corresponding to the luminous colors is transmitted by the diagnostic apparatus to the respective field devices to activate the signal generators for an activation period and to display the status information, in order to facilitate recognition of field devices conditions.

Regarding claim 23. (New) 
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp further discloses:
the at least one system value and/or diagnostic value and/or process value describes a type of field device, a firmware version, a date of manufacture, a date of putting into operation, a date of last maintenance or other values describing the respective field devices or configuration thereof ([0043]-[0045]: the audit report request specifies, among others, the field device ID (other values describing the respective field devices) to audit). 

Regarding claim 24. (New) 
Van Camp in view of Ishii discloses all the features of claim 1 as described above.
Van Camp further discloses:
alarm handler sends audit queries (including audit report requests and/or audit report definitions) to field devices, which request process control alarm definitions (see [0034]) stored in the field devices (see also [0017]); audit report definitions specify among others, areas, field devices, process control alarms associated with the field device to be audited, and filters (see also [0049], [0062] and [0075]); examiner interprets any of these details as a superordinate question).

Regarding claim 25. (New) 
Van Camp discloses:
A system (Fig. 1) comprising: 
a cluster of field devices (Fig. 1, items 106 – “field device”, [0027]-[0028]: field devices are clustered into areas (e.g., Fig. 1, items 114a and 114b)); 
a communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses allow communications within the system); 
a data processing device (Fig. 1, items 102 and 108 – “alarm handler” and ‘controller’) for provision of system values and/or diagnostic values, and/or process values ([0027], [0029]: controller calculates process data based on outputs from the field devices); and 
the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the field device (see also [0036] and [0038] which describe the alarm handler receiving audit report requests from the workstation, the request specifying which process control alarms are to be audited)), and the system is configured to determine status information for each field device of the respective field devices on a basis of the at least one system value and/or diagnostic value and/or process value ([0031], [0034]: the alarm handler (Fig. 1, item 102) audits process control alarms by sending audit queries to the field devices, the alarm queries including alarm conditions, status and operational state of the audited field devices (see also [0013] and [0022])), 
wherein the at least one system value and/or diagnostic value and/or process value describes the type of the field device, the firmware version, the date of manufacture, the date of putting into operation, the date of the last maintenance or other values describing the field device or the configuration thereof ([0043]-[0045]: the audit report request specifies, among others, the field device ID (other values describing the respective field devices) to audit). 
wherein the common selection criterion corresponds to a superordinate question, wherein the system is configured to select those values for the respective field devices which have a particular meaning with regard to the superordinate question of the common selection criterion, and wherein the corresponding values are meaningful with alarm handler sends audit queries (including audit report requests and/or audit report definitions) to field devices, which request process control alarm definitions (see [0034]) stored in the field devices (see also [0017]); audit report definitions specify among others, areas, field devices, process control alarms associated with the field device to be audited, and filters (see also [0049], [0062] and [0075]); examiner interprets any of these details as a superordinate question).
wherein the system comprises a diagnostic apparatus (Fig. 1, item 100 – “process control system”) having a data processor (Fig. 1, items 102 and 108 – “alarm handler” and ‘controller’), a first communication interface (Fig. 1, item 104 – “field buses”, [0026]: field buses and other buses are used for communication within the process control system), and a human-machine interface (Fig. 1, item 112 - ‘host’, [0027], [0030]: process control system includes controller, buses for communication and a host, which includes a user interface),
wherein the diagnostic apparatus is configured to exchange information with the respective field devices ([0027], [0029]: the process control system, through the controller, receive data from the field devices and sends communications to the field devices), and to selectively choose the at least one system value and/or diagnostic value and/or process value of the respective field devices on a basis of user inputs at the human-machine interface and in accordance with the common selection criterion ([0034], [0036], [0038]: the process control system, through the alarm handler, receives specific audit queries, which can be modified by an operator using the host (see [0017], [0029]-[0030])), 
field devices store runtime process alarm definitions used to detect an alarm condition; examiner interprets coded instructions to initiate or generate process control alarms based on process alarm definitions being stored in memory of field devices (see [0002], [0032])), wherein the diagnostic program code is configured to be executed by a first data processing device of one field device of the respective field devices ([0002], [0031], [0034]: field devices initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range), 
wherein the diagnostic program code is further configured to retrieve, to process and/or to change the at least one system value and/or diagnostic value and/or process value of the respective field devices ([0031], [0034]: instructions include retrieving alarm conditions, status and operational state of the audited field devices), and to determine the status information for the respective field devices from the at least one system value and/or diagnostic value and/or process value of the respective field devices ([0031], [0034]: audit request includes retrieving alarm conditions, status and operational state of the audited field devices), and 
wherein the diagnostic program code comprises processing instructions, data structures and/or parameters ([0002], [0031], [0034]: field devices initiate or generate process control alarms that signal when a parameter of the field device is outside an approved range).

Van Camp does not explicitly disclose:
each field device having a signal generator; and


Ishii teaches:
each field device (Fig. 1, item 10 – “field device”) having a signal generator (Fig. 1, item 16 – “alarm display”, [0039]: a field device includes an alarm display to output diagnostic results (see [0055]-[0056]));
the system is configured to output the status information using the signal generator ([0055]-[0056]: diagnostic results are output by the alarm display (see also [0006])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii to incorporate each field device having a signal generator; to configure the system to output the status information using the signal generator, in order to notify the detection of the abnormality by turning on an abnormal lamp of the display, as discussed by Ishii ([0007]).

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Van Camp, in view of Ishii, and in further view of Smith (US 20170046928 A1), hereinafter ‘Smith’.
Regarding claim 20. (Previously Presented) 
Van Camp in view of Ishii discloses all the features of claim 19 as described above.
Van Camp does not disclose:
the luminous member comprises a ring or strip.  


“A device for sample-processing, comprising: (A) a receiving area for a sample holder; (B) a signal detector to detect a signal from a sample supported by the sample holder; (C) a communication unit allowing for communication with an outside controller; and (D) a light-emitting strip configured to display a plurality of different colors each indicating a different status of the device; wherein the light-emitting strip is mounted in a recessed position with respect to an exterior of the device” ([0116]: a device uses a light-emitting strip to indicate its status (see also [0050]-[0058])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii, and in further view of Smith to implement the luminous member comprising a ring or strip, in order to facilitate recognition of field devices conditions while employing efficient luminous solutions that reduce equipment costs.

Regarding claim 22. (Previously Presented) 
Van Camp in view of Ishii discloses all the features of claim 21 as described above.
Van Camp does not disclose:
the luminous member comprises a ring or strip.

	Smith teaches:
“A device for sample-processing, comprising: (A) a receiving area for a sample holder; (B) a signal detector to detect a signal from a sample supported by the sample holder; (C) a communication unit allowing for communication with an outside controller; a device uses a light-emitting strip to indicate its status (see also [0050]-[0058])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Van Camp in view of Ishii, and in further view of Smith to implement the luminous member comprising a ring or strip, in order to facilitate recognition of field devices conditions while employing efficient luminous solutions that reduce equipment costs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyer; Nicholas T. et al., US 20180113056 A1, FIELD MAINTENANCE TOOL FOR DEVICE COMMISSIONING
Reference discloses a method for testing field devices by selecting field devices based on user input.
VAUGHN TYRELL CRAIG et al., WO 2013188142 A2, VIRTUAL DEMAND AUDITING OF DEVICES IN A BUILDING
Reference discloses selecting field devices for testing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857